Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

CASE NO. 18-CR-00589-WJM

UNITED STATES OF AMERICA,

             Plaintiff,

v.

MIGUEL RODRIGO ESPINOZA-SALCIDO,

           Defendant.
______________________________________________________________________

         DEFENDANT’S RESPONSE TO GOVERNMENT’S STATEMENT
           IN SUPPORT OF REMANDING DEFENDANT FOLLOWING
          ENTRY OF GUILTY PLEA PURSUANT TO 18 U.S.C. § 3143
______________________________________________________________________

      Mr. Miguel Espinoza-Salcido, by and through his attorney, Natalie G. Stricklin,

files this response to the Government’s Statement in Support of Remanding Defendant

Following Entry of Guilty Plea Pursuant to 18 U.S.C. § 3143 (Doc. # 36). Mr. Espinoza-

Salcido requests this Court deny the government’s request for remand and allow Mr.

Espinoza-Salcido to remain on bond pending sentencing. In support thereof, Mr.

Espinoza-Salcido states as follows:

      1.     On December 27, 2018, Mr. Espinoza entered a not guilty plea to a one-

count indictment charging Illegal Re-entry, in violation of 13 U.S.C. § 1326. A notice of

disposition was filed on April 26, 2019, and a change of plea hearing is set for June 7,

2019, at 2:00 p.m.

      2.     Prior to his arraignment, on December 21, 2018, Mr. Espinoza was

released on bond. Conditions of his bond included that he submit to supervision by the
Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 2 of 8




U.S. Probation Office, abide by a travel restriction, not use alcohol excessively, not

possess a narcotic drug or controlled substance, participate in home detention, and

submit to GPS location monitoring. Doc. #11, paragraph 7.

       3.     Mr. Espinoza was, and remains, compliant with his conditions of release.

       4.     In early May of 2019, Mr. Espinoza’s supervising officer, Mr. Carlos

Morales, contacted undersigned counsel and informed her that he had no objection to

removing the condition of home detention and substituting the condition of a curfew.

USPO Morales recommended this substitution of conditions in order to give Mr.

Espinoza more freedom to go about his daily activities without having to get prior

approval from pretrial. Substituting these conditions would give Mr. Espinoza more

freedom to take his daughter to and from school, help out with his family landscaping

business, go grocery shopping, and participate in other routine day-to-day activities

without having to call to get permission each time. Mr. Morales agreed that removing

the home detention and implementing a curfew plus the unchanged condition requiring

GPS location monitoring was sufficient to address location restriction and monitoring.

       5.     Over government objection and after a hearing, Magistrate Judge Hegarty

granted Mr. Espinoza-Salcido’s request and removed the condition of home detention,

but added a curfew. Judge Hegarty also added a condition that Mr. Espinoza-Salcido

not consume any alcohol or visit bar, lounges, or social clubs, that he submit to drug

testing, and further ordered that Mr. Espinoza-Salcido be permitted to attend the

wedding of his stepdaughter at the end of June 2019 subject to a reasonable curfew

extension as directed by pretrial services.




                                              2
Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 3 of 8




       6.     On June 4, 2019, this Court inquired as to the parties’ positions regarding

whether Mr. Espinoza-Salcido should remain on pretrial release following entry of his

guilty plea pending imposition of sentence. Doc. # 35. The government filed a

statement requesting remand on June 4, 2019. Doc. # 36.

       7.     In its request for remand, the government cites the same rationale that it

has cited in opposition to Mr. Espinoza-Salcido’s original request for release, motion to

revoke the Magistrate Judge’s order of release, and in opposition to his request for a

bond modification. Namely, that Mr. Espinoza-Salcido is an alien, has previously been

deported, and has two prior convictions (one of which is a juvenile adjudication and the

second occurred nearly 10 years ago). The Magistrate Judge and this Court have

found this rationale unpersuasive.

       8.     18 U.S.C. § 3143 requires the judicial officer order that a person who has

been found guilty of an offense and is awaiting sentencing, other than a person for

whom the applicable guideline range does not recommend a term of imprisonment, be

detained unless “the judicial officer finds by clear and convincing evidence that the

person is not likely to flee or pose a danger to the safety of any other person or the

community.” If the judicial officer makes such a finding, “such judicial officer shall order

the release of the person…”

       9.     Other than providing an estimated guideline range and informing the Court

of a burden shift, the government cites no additional grounds in support of its request to

remand Mr. Espinoza-Salcido.

       10.    While it is true that the estimated guideline range in Mr. Espinoza-

Salcido’s plea agreement is 8-14 months imprisonment, the government fails to

                                             3
Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 4 of 8




acknowledge that this estimated range, resulting from an offense level of 10 and

criminal history category of II, falls within Zone B of the guidelines. U.S.S.G. § 5C1.1(c)

provides that for ranges falling within Zone B, the minimum term of imprisonment may

be satisfied by “a sentence of probation that includes a condition or combination of

conditions that substitute intermittent confinement, community confinement, or home

detention for imprisonment…” U.S.S.G. § 5C1.1(c)(3). Therefore, the issue of whether

this guideline range truly recommends detention is not as clear as the government

states it to be. Because the guidelines recommend that a Zone B sentence can be

satisfied by probation, it is unclear whether the Court should consider remand at all.

        11.    However, if the Court determines that further consideration is appropriate,

Mr. Espinoza-Salcido states the following information to support by clear and convincing

evidence that he is not a flight risk:

               a.     Mr. Espinoza-Salcido lives at 1690 S. Naples Street in Aurora,

Colorado with his wife, Kelly; five-year-old daughter, Kristian; and 18-year-old stepson,

Dominic. The family has lived at the same address for over five years, since November

of 2013. His family connections, further detailed below, demonstrate that he is not a

flight risk.

               b.     Mr. Espinoza-Salcido’s stepdaughter, Gabriel, is getting married in

Brighton on June 29, 2019. Attending this wedding is incredibly important to him. He

brought this to the attention of the Magistrate Judge in order to determine the

parameters of his ability to attend while on bond.

               c.     Mr. Espinoza-Salcido’s daughter, Kristian, suffers from a cleft lip

and palate and hearing loss in her right ear and is currently being treated at Children’s

                                              4
Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 5 of 8




Hospital in Aurora. She is seen by a team of doctors and counselors as part of the

multidisciplinary clinic. She has speech therapy twice a week, was recently hospitalized

for RSV, and is seen in the multidisciplinary clinic at least once a year. He attends her

doctors’ appointments regularly.

             d.     Mr. Espinoza-Salcido also has a 10-year-old daughter, Liana, who

lives in Denver, Colorado. Prior to his arrest by ICE in December of 2018, Mr.

Espinoza-Salcido shared 50-50 custody with Liana’s mother.

             e.     Mr. Espinoza-Salcido and Kelly own a landscaping business.

Mike’s Lawn Care was established in May of 2013. Currently, the business has 991

customers. The company provides landscaping, hardscaping, irrigation, sod, power

raking, and clean-up services.

             f.     At the time of his initial release, in response to the government’s

emergency motion to revoke, Mr. Espinoza-Salcido submitted several letters to the

Court. The information in those letters remains accurate. The letters were attached as

Exhibit A to Doc. #19.

             g.     Mr. Espinoza-Salcido has been on bond since his release on

December 21, 2018, nearly 6 months. He has been compliant with his bond conditions.

He is subject to GPS location monitoring and has had no violations. He has paid for

that monitoring. If he were to travel out of zone, the GPS monitor would immediately

notify pretrial services. His bond was recently modified from home detention to the less

restrictive curfew requirement. He has been compliant with his curfew. He has

appeared for court dates, meetings with probation, and meetings with counsel.




                                            5
Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 6 of 8




                h.    Mr. Espinoza-Salcido has been subject to ICE detainer since

November of 2018. ICE has made no known attempt to arrest him pursuant to that

detainer. He has never attempted to flee and simply because he intends on entering a

guilty plea does not somehow render him a flight risk.

          12.   Mr. Espinoza-Salcido states the following information to support by clear

and convincing evidence that he is not a danger to the safety of others or the

community:

                a.    Mr. Espinoza-Salcido’s last felony conviction occurred in November

of 2009. At that time he was sentenced to 3 years probation. He was 18 years old.

                b.    Mr. Espinoza-Salcido’s last criminal offense of any kind occurred in

December of 2016 when he was charged with the traffic offense of driving with expired

plates.

                c.    According to discovery materials, Mr. Espinoza-Salcido came to the

attention of immigration authorities on November 7, 2018, when they received a tip that

Mr. Espinoza-Salcido was illegally in the country. On December 3, 2018, ICE officials

conducted surveillance on Mr. Espinoza-Salcido’s home, waited for him to leave,

followed him in their vehicles for approximately 8 miles, and initiated a traffic stop for an

expired temporary tag (the expiration date was November 30, 2018, 4 days prior to the

stop).




                                              6
Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 7 of 8




      WHEREFORE, Mr. Espinoza-Salcido requests the Court deny the government’s

request for remand and allow him to remain on pretrial release pending sentencing.

                                        Respectfully submitted,

                                        VIRGINIA L. GRADY
                                        Federal Public Defender



                                        s/ Natalie G. Stricklin
                                        Natalie G. Stricklin
                                        Assistant Federal Public Defender
                                        633 17th Street, Suite 1000
                                        Denver, CO 80202
                                        Telephone: (303) 294-7002
                                        FAX: (303) 294-1192
                                        Natalie_Stricklin@fd.org
                                        Attorney for Defendant




                                          7
Case 1:18-cr-00589-WJM Document 40 Filed 06/05/19 USDC Colorado Page 8 of 8




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, I electronically filed the foregoing
Defendant’s Response to Government’s Statement in Support of Remanding
Defendant Following Entry of Guilty Plea Pursuant to 18 U.S.C. § 3143 with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following e-mail address:

      Justin M. DeRosa, Assistant United States Attorney
      Email: justin.derosa@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

      Miguel Rodrigo Espinoza-Salcido (via email)


                                         s/ Natalie G. Stricklin
                                         Natalie G. Stricklin
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX: (303) 294-1192
                                         Natalie_Stricklin@fd.org
                                         Attorney for Defendant




                                            8
